DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 1-9 are pending and presented for examination.


Priority

	Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(d). Certified copies of the priority documents have been received.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
As to claim 1 (and those dependent thereon), none of the cited prior art either alone or in combination discloses or reasonably suggests a method of forming artificial graphite via preparing heavy oil and forming coke from it such that the coke has mesophasic domains with sizes of 1-30 microns which is then heated, ground then classified, carbonized and graphitized. US PG Pub No. 20160160396 to Deshpande et al., discloses a method of forming graphite fibers from polyacrylonitrile involving multizone heating but this does not involve grinding, coking of heavy oil, etc. US PG Pub No. 20130089491 to Tano et al., is the closest piece of prior art, and it discloses a method of making graphite via coking a heavy oil composition (Tano at [0040]) which is then  carbonized and graphitized (Tano at [0116]) and then it is pulverized/classified (Tano at [0066]). However, the mesophasic domain sizes are not expressly stated (Given that they have to be ground down to less than 30 microns prior to carbonization, it would follow that the mesophase particles are larger than 30 microns. Note also that [0050] does not want mesophase of a “small size”) nor implied. JP02088464 to Fukuda discloses a method of making graphite via a coke which has a mesophase structure of 30 microns or less in the final graphite via coke (though the source of the coke is not disclosed) and nor is pre-calcining or classification and there is no reason to utilize this in combination with any other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759